Opinion by
Johnson, J.
At the trial, counsel for the Government offered in evidence a portion of the collector’s memorandum, which stated that that office was satisfied, upon review, that a bona fide shortage of 20 bags of sugar did exist, and had the affidavit of the importer been filed within the time specified in the customs regulations, due allowance would have been made for the shortage. On the record presented and following United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351), it was held that duty is not assessable upon such portions of the merchandise as were reported by the inspector as manifested, not found. The protest was sustained to this extent.